Title: To James Madison from Tench Coxe, 4 October 1808
From: Coxe, Tench
To: Madison, James



Sir
Philadelphia Octo. 4. 1808

I had the honor to furnish you lately with some Abstracts (in my hand writing) from a paper mentioned in my unsigned letter; and since I sent you a cover with the name (in my hand writing) of the person who wrote the paper.  It was my intention to follow the two with such a letter as this; that you might know on my responsibility the existence of such a paper, and the name of the writer.
I have considered it to be of great consequence, that it should be with-held from transmission by the writer, lest it might do us harm either by its making impressions at the place of its destination, or, in case of its interception and publication, more generally: and in either event, it appeared necessary, that our government should be prepared.  I have some reason to fear it may be a little spoken of here, as persons saw it, who may not incline to reserve, and one person I am sure has not been guarded.  I have given him a thorough caution.  As the writer was, at the instant, on an excursion and it could not go forward till his return, I reflected for an hour on the best mode to keep it from transmission; and I finally determined to say to a confidential friend of his, an American citizen, that I had seen the paper, and certain passages, and hoped that its transmission would not take place.  This was done in a confidential manner, but it cannot be supposed, that I could save myself from any inconveniencies, which might occur from a knowledge of my name.  These, I considered however as not sufficient to prevent the step.  I have since met the writer and had an ordinary miscellaneous conversation with him in a mixt company where he was as usual, and I also.  I threw out liberal ideas of politics on points interesting to his feelings and every thing went-off pleasantly.  I do not know what may be the secret feelings, but appearances were well enough.  His confidential friend was present, and must have conversed with him fully, for he told me that he "believed" the paper would not go forward & that I was mistaken in a passage I had orally stated to him; that it was not so strong, but you have the words.  I however passed it off as very possible, that too strong impressions might be made.  I need not remark, that "Outcast" (with what follows) admits but of one injurious meaning.  I will only add that so far as regards myself my communications have been confined strictly here to the confidential friend of the writer; and to yourself elsewhere.
It appears to me that our national character is at this moment a subject of calumnies, of various foreigners, as gross and injurious as those which, twenty years ago, affected our commercial standing and that it only requires a six months labor to set all right.  In the mean time our own conduct should be as powerfully influenced by all the considerations, which bear upon it, as that of a rising and ingenuous youth.  In writing thus, I feel a conviction that I express an opinion, which has been always intimately united with your maxims as a citizen and a statesman.  I have the honor to be, Sir, yr. respectful h. Servant

Tench Coxe

